Citation Nr: 0809371	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral fungal 
infection of the feet.
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  A fungal infection of both feet was not manifested during 
the veteran's active service or for many years after 
separation from service, nor is a fungal infection otherwise 
related to such service.

2.  The veteran has a combined rating of 40 percent for the 
following service connected disabilities: calcaneal spurs 
evaluated as 20 percent disabling, hearing loss evaluated as 
10 percent disabling, and tinnitus evaluated as 10 percent 
disabling. 


CONCLUSIONS OF LAW

1.  A fungal infection of both feet was not incurred in or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.1-4.16, 4.18 (2007).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2004, November 2004, and March 2006.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  The veteran was not provided notice, 
until a March 2006 letter, of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
Board finds that the denial of the claims in the instant 
decision makes the timing error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA treatment records are associated with 
the claims file.  

The veteran was not afforded a VA examination for his service 
connection claim.  However, the Board finds that a VA 
examination is not necessary since there is no probative 
medical evidence to suggest that the veteran's current fungal 
infection in his feet may be associated with his active duty 
service.  The veteran's service medical records do not 
reflect any complaints, treatments, or diagnoses of a fungal 
infection in either foot.  Although a VA podiatrist suggested 
that the veteran's current fungal infection of the feet is 
related to his active duty service, the Board does not find 
this opinion to be probative since it does not have any 
accompanying rationale to explain why this foot condition 
occurred 40 years after active duty service.  

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Service connection for a bilateral fungal infection of the 
feet 

The veteran seeks service connection for fungus infections in 
both feet.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.   If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records do not contain any 
complaints, treatment, or diagnosis of a fungal infection in 
either foot.  The veteran's December 1962 separation 
examination reflects that his feet were clinically evaluated 
and found to be normal.  At the September 2005 Decision 
Review Officer (DRO) hearing, the veteran stated that he was 
unsure if he was ever treated for any fungal infection in his 
feet during service.  However, he stated that he was told by 
an examiner at Castle Point that his current foot fungus 
condition could be related to his service in the Philippines, 
where he reports that his feet were constantly wet.  

VA treatment records show that the veteran sought treatment 
for a fungus infection in his feet.  In a treatment notes 
from the Carmel VA Clinic, dated March 2005, June 2005, and 
December 2005 the podiatrist states that the current fungal 
conditions are related to athlete's foot during active duty 
service.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  .  

The Board finds that the March 2005, June 2005, and December 
2005 treatment notes are not probative as to whether any 
incident during the veteran's active duty service is 
etiologically related to the current fungus infection in his 
feet.  There is no accompanying rationale explaining the 
relationship or specifically addressing why the current foot 
condition would be related to an in-service event occurring 
over 40 years ago.  The Board finds that the lack of evidence 
of treatment for this long of a period following service 
weighs against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  Also of importance, the treatment notes do not 
reflect that the podiatrist had access to the veteran's 
service medical records, and the veteran's service medical 
records do not contain any treatments or findings of 
athlete's foot that the podiatrist referred to as occurring 
in service.  

Since there is not any probative medical evidence 
establishing an etiological link between the veteran's active 
duty service and the current fungus infection of his feet, 
service connection for a fungus infection of both feet is 
denied.   

Entitlement to Total Disability based on Individual 
Unemployability (TDIU), due to service connected disabilities
	

The veteran seeks service connection for TDIU.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

At the September 2005 DRO hearing, the veteran stated that 
his hearing loss and foot conditions caused him to take an 
early retirement from his truck driving occupation.  The 
veteran is currently receiving the following disability 
evaluations: 20 percent for calcaneal spurs, 10 percent for 
hearing loss, and 10 percent for tinnitus.  Since the veteran 
does not have one service-connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher, the 
veteran's current disability ratings do not meet the criteria 
to qualify for TDIU under 38 C.F.R. § 4.16(a).

The Board has also considered whether the veteran may be 
entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation 
provides that veterans who are unable to secure gainful 
employment by reason of service-connected disabilities, but 
fail to meet the criteria in 38 C.F.R. § 4.16(b), shall 
receive extraschedular consideration. 

In this case, the Board finds that extraschedular 
consideration is not appropriate.  The veteran has a high 
school education. Although the veteran may not operate 
vehicles in his occupation, there is no evidence that his 
hearing loss and foot conditions would prevent him from 
obtaining employment of a sedentary nature.  Also, the record 
does not contain any evidence showing that the veteran's 
service connected hearing loss and foot disabilities are of 
such an extraordinary nature as to prevent the veteran from 
maintaining any gainful employment.  Therefore, the Board 
must deny the veteran's claim to TDIU on an extraschedular 
basis.  38 C.F.R. §§ 4.15; 4.16(b).  


ORDER

Service connection for a bilateral fungal infection of the 
feet is denied. 

Total disability rating based on individual unemployability 
(TDIU) due to service-connected disability is denied. 





____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


